 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LORENZO MARTINEZ CHAGOLLA,                         Case No. 1:18-cv-00706-EPG

12                  Plaintiff,
                                                        ORDER RE: STIPULATED REQUEST FOR
13          v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                        PREJUDICE
14   CARGILL MEAT SOLUTIONS
     CORPORATION,
15                                                      (ECF Nos. 14, 15)
                    Defendant.
16

17
          Plaintiff, Lorenzo Martinez Chagolla, and Defendant, Cargill Meat Solutions
18
     Corporation, have filed a stipulation to dismiss the entire action with prejudice (ECF Nos. 14,
19
     15). In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed. R.
20
     Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
21
     Accordingly, the Clerk of the Court is respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:     June 10, 2019                                /s/
25                                                    UNITED STATES MAGISTRATE JUDGE
26
27

28
